DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Applicant’s arguments with respect to impropriety of Final Office Action mailed on 12/24/2020 is considered and are persuasive with respect to claim 2. With respect to claim 1, the information submitted with a statement under 37 CFR 1.97(e)  can be used in a new ground of rejection and the next Office action can be made final, if the new ground of rejection was necessitated by amendment of the application by applicant. Where the information is submitted during this period with a fee as set forth in 37 CFR 1.17(p), the examiner may use the information submitted, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 706.07(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 2 recite the limitation “the protruding part of each electrode lead being press-fit without welding into a corresponding one of the sensing terminals which compresses around the protruding part”. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The specification is directed to:
	“[0036] Additionally, the present disclosure only connects the electrode lead and the sensing terminal by a process through pressing without a welding process and a soldering process …
	[0082] More specifically, a protrusion 310 may protrude on the outer periphery of the sensing terminal module 300 corresponding to the location of the guide groove 251, and when the sensing terminal module 300 enters the module seating part 250, the protrusion 310 may be inserted into a guide groove 251. 

	[0083] Subsequently, the guide groove 251 may guide the movement of the inserted protrusion 310, and support the protrusion 310 so that the sensing terminal module 300 is smoothly seated on the module seating part 250. 
	[0084] Through this, the sensing terminal module 300 may be only coupled in simple manner by a pressing process after moving to the sensing cover 200 coupled to the cell assembly 100 without a separate welding process.” [Emphasis Added].
The specification does not describe that the protruding part of each electrode lead being press-fit without welding into a corresponding one of the sensing terminals.
Claims 1 and 2 include a newly added limitation “the protruding part of each electrode lead having a width that is larger than a corresponding width of an opening within the corresponding one of the sensing terminals, such that an interference fit is produced when the protruding part of each electrode lead is press-fit into the opening within the corresponding one of the sensing terminals.” The Applicant has stated that support for these limitations are to be founds in paragraphs [0023] and [0086-0101] as well as Figures 8-10. However, the underlined limitations are not supported in the specifications in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-20150062777 (Eom, already of record) in view of US 7032433 (Hayashi) or US 20060216593 (Jung)..

Eom discloses a vehicle comprising a battery pack (page 8: ln 13-14) comprising a battery module comprising: a cell assembly including a plurality of battery cells stacked in a vertical direction (page 8: ln 20-21 and Fig. 1), each battery cell having an electrode lead (101) in a shape of a plate that protrudes forward in a depth direction perpendicular to the vertical direction (Figs. 5-6), the electrode lead (101) being bent for surface contact in the vertical direction with an adjacent electrode lead (See Fig. 6), the electrode lead having a protruding part that protrudes forward in the depth direction from a front side end thereof (Figs. 5-6); and a sensing plate with (210) made of an electrically conductive material (claim 16) in which the bent portion overlaps the electrode lead and a plurality of terminal seating holes in which corresponding ones of the sensing terminals are seated and supported (Fig. 3), the protruding part of each electrode lead being press-fit into a corresponding one of the sensing terminals which compresses around the protruding part (Fig. 6). Eom also discloses a sensing cover (220) coupled to a side surface of the cell assembly at which the electrode leads are disposed, the sensing cover covering the electrode leads, wherein the sensing cover has a plurality of through-holes, each through-hole extending in the depth direction, each protruding part being inserted into a corresponding one of the through-holes and wherein the sensing cover has a module seating part onto which the sensing terminal module is seated and supported, the module seating part extending away from the cell assembly in the depth direction (Figs. 3-4). 
	Eom also discloses that each protruding part has a width in a horizontal direction perpendicular to the vertical direction and the depth direction that is equal to or less than a width of the corresponding electrode lead in the horizontal direction (Figs. 5-6). 

	Eom discloses that the sensing plate and electrode leads are connected through laser welding (page 8: ln 27-28) but does not expressly disclose the connection without welding or an adhesive member. In the same field of endeavor, Jung teaches that the electrode tabs and leads can be connected to each other through laser welding or by using a conductive adhesive interchangeably (paragraph [0037]). Hayashi teaches electrodes and sensors being connected to each other by laser welding or alternatively by pressing (col 9: ln 10-24). As stated in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), use of a known technique to improve similar devices, methods, or products in the same way; and/or applying a known technique to a known device, method, or product ready for improvement to yield predictable results; and/or "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; establish a prima facie case of obviousness. Therefore, it would have been obvious for the person of ordinary skills in the art before the effective filing date of the claimed invention, to use adhesives of Jung or pressing of Hayashi to connect the sensing plate terminals to electrode tabs of Eom, KSR which establish a prima facie case of obviousness.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722